Citation Nr: 1712198	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-31 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee anterior cruciate ligament (ACL) repair with allograft prior to September 24, 2013, and in excess of 30 percent based on limitation of extension, right knee (previously rated as right knee ACL repair with allograft) from September 24, 2013.

2.  Entitlement to an increased initial rating for right knee instability, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for a scar, right knee, status post-operative surgical repair.

4.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD)/hiatal hernia, prior to March 4, 2010, and in excess of 10 percent from March 4, 2010.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1982, and from June 1986 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which assigned an increased, 10 percent, rating for the Veteran's service-connected right knee ACL repair, effective May 1, 2008; granted service connection for scar, right knee, status post-operative surgical repair, and assigned a noncompensable rating, effective May 1, 2008; and granted service connection for GERD/hiatal hernia, and assigned a noncompensable rating, effective May 1, 2008. A May 2012 rating decision increased the rating for GERD/hiatal hernia to 10 percent effective March 4, 2010, and an August 2016 rating decision granted a separate rating for right knee instability, evaluated as 10 percent disabling effective September 24, 2013, and increased the rating for right knee, limitation of extension (previously rated as right knee ACL repair with allograft) to 30 percent effective September 24, 2013.  As will be discussed in the decision below, although the Veteran has been granted a separate disability rating for right knee instability from September 24, 2013, the evidence of record supports a separate 10 percent disability rating for right knee instability from December 9, 2009.  Accordingly, the issue has been recharacterized as noted above.  

In March 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In March 2010 and January 2011, the Board remanded the issues for further development to include VA examinations.  The appeal has been returned to the Board for further adjudication.

The issue of entitlement to a rating in excess of 30 percent based on limitation of extension, right knee (previously rated as right knee anterior cruciate ligament (ACL) repair with allograft) from September 24, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part/


FINDINGS OF FACT

1.  Prior to September 24, 2013, the Veteran's right knee ACL repair with allograft was primarily manifested by pain.

2.  From December 9, 2009, the Veteran has experienced mild instability of the right knee.

3.  The Veteran's scar, right knee, is a superficial scar that is stable but painful, with no limitation of motion or function other than muscle bulging with extended walking or standing.  

4.  For the entire period on appeal, the Veteran's hiatal hernia has been manifested by recurrent epigastric distress with symptoms of dysphagia and regurgitation but it has not been shown to be productive of considerable impairment of health. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee ACL repair with allograft prior to September 24, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5258, 5259, 5260, 5261 (2016).

2.  The criteria for a separate initial disability rating of 10 percent, but no higher, for right knee instability from December 9, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.100, 3.102, 4.1, 4.2, 4.3, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for an initial compensable rating of 10 percent, but no higher, for a right knee scar have been met.  38 U.S.C. A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.73, 4.118, Diagnostic Code 7805 (2016).

4.  For the period prior to March 4, 2010, the criteria for an initial evaluation of 10 percent for GERD/hiatal hernia have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

5.  For the period from March 4, 2010, the criteria for an initial evaluation in excess of 10 percent for GERD/hiatal hernia have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated April and September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claims decided herein in June 2008, March 2011, and September 2013.  The Board finds the examinations, taken together, to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

Right knee ACL repair with allograft, to include instability prior to September 24, 2013

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran contends that for the period prior to September 24, 2013, his right knee ACL repair with allograft, warrants a rating higher than 10 percent.

At the time of a June 2008 VA examination, the Veteran reported daily pain in the right knee with a severity of 8 on a 0-10 pain scale.  He stated his knee mostly hurt in the evenings, was aggravated by prolonged standing or kneeling, and was relieved by taking weight off the knee and that Motrin gave some pain relief.  On physical examination, the Veteran had full range of motion for both flexion and extension, mild crepitus, and no instability was found.  Repetitive active range of motion showed pain at 70 degrees of flexion on weight bearing.  The functional impact was noted to be chronic right knee pain.  The examiner diagnosed right knee degenerative joint disease and stable right ACL repair.  

A December 9, 2009 treatment note from Three Rivers Orthopedic Associates reflects that the Veteran reported pain primarily but also stated that his knee felt like it was giving out.  On physical examination the examiner noted varus instability 1+ to 2+ causing some deformity.  The examiner stated the Veteran's biggest problem was due to the arthritis and pain in his knee and that, as well as the deformity that he is acquiring, was causing instability.  Lastly, the examiner noted in the future the Veteran would likely require an arthroplasty, which may add to lateral instability.  

At a March 2011 VA examination, the Veteran reported throbbing and stabbing right knee pain that was constant with weightbearing and no pain on rest.  The Veteran was positive for weakness, stiffness, occasional effusion decreased by ice, and giving way.  The Veteran also reported locking 2-3 times per week.  The Veteran had flare-ups of increased pain with increased activity such as significant walking or standing for 10-15 minutes.  On physical examination the right knee had moderate crepitus with passive and active range of motion and the Veteran was unable to fully straighten the right knee.  He was minus 10 degrees of full extension to 80 degrees of flexion due to pain.  On repetitive motion testing there was no evidence of instability, weakness, decreased endurance, or easy fatigability of the right knee.  The examiner diagnosed right knee arthritis.  

An August 2013 right knee examination reflects that the Veteran reported worsening sharp, intermittent, severe pain, feelings of instability, weakness, giving way, and locking that was worse with weightbearing activities and relieved with rest.  The Veteran stated the symptoms had been ongoing for a year.  On physical examination the right knee showed some swelling compared to the left.  Range of motion was crepitant, restricted, and painful from -5 to 120 degrees on the right.  The right knee also showed MCL pseudolaxity at the anterior drawer consistent with ACL deficient DJD, possibly Lachman.  X-ray weightbearing views of the right knee revealed postoperative changes and DJD.  The impression was right knee pain, catching, and instability and weakness most medically reasonably consistent with ACL deficient DJD of the right knee, symptomatic.  

During the period prior to September 24, 2013, the Veteran was assigned a 10 percent rating for his service-connected his right knee ACL repair with allograft pursuant to Diagnostic Code 5260.  

Arthritis due to trauma, Diagnostic Code 5010, is rated under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5256, for ankylosis of the knee; Diagnostic Code 5257, for recurrent subluxation or lateral instability; Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint; and Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus. 

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2016).

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

Considering the objective medical evidence of record in light of the above criteria, the Board finds that a rating in excess of 10 percent prior to September 24, 2013 for right knee ACL repair with allograft is not warranted.  The Board also finds that a separate 10 percent rating for instability for the Veteran's service-connected right knee disability from December 9, 2009 is warranted.  

First addressing limited motion, the Board notes that the evidence reveals that the Veteran has had flexion from 80 to 140 degrees of the right knee for the period prior to September 24, 2013, which would not warrant a rating higher than 10 percent under Diagnostic Code 5260.  Moreover, the Veteran has been found to have normal extension to 0 degrees; therefore, a compensable rating under Diagnostic Code 5261 is also not warranted.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected right knee disability, but finds that no higher rating is assignable.  For the period prior to September 24, 2013, the Veteran has not been diagnosed with ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, the Board finds that Diagnostic Codes 5256, 5258, and 5262 are not applicable.  38 C.F.R. § 4.71a (2016).  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  Neither private nor VA treatment records or examination reports show evidence of recurrent subluxation.  However, private treatment records do  reflect findings of instability in the Veteran's right knee from December 9, 2009.  For that reason, there is an adequate basis for assignment of a separate 10 percent rating for right knee instability from this date.

With regard to whether prior to September 24, 2013 the Veteran is entitled to a rating higher than 10 percent for the right knee under Diagnostic Code 5003 and 5010 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2016).  Accordingly, because the Veteran is service connected for the right knee only, and no arthritis of any other joint, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent for the right knee DJD prior to September 24, 2013 under this code.

Moreover, additional compensation based on functional loss due to pain and other factors is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's current 10 percent evaluation prior to September 24, 2013 is based on compensation for functional loss due to painful movement, and the evidence does not show that there is additional functional loss that is not compensated already in the currently assigned 10 percent evaluation.

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 10 percent for a right knee ACL repair with allograft disability prior to September 24, 2013 have not been met.  Therefore, the claim for a rating in excess of 10 percent for right knee ACL repair with allograft prior to September 24, 2013 must be denied with the exception of a separate 10 percent disability rating for instability from December 9, 2009.  The preponderance of the evidence is against assignment of any higher rating, and the claim is denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Initial compensable rating for a right knee scar

The Veteran's right knee scar status post-surgical repair has been evaluated as 0 percent disabling under Diagnostic Code 7805 (scars, other).  In pertinent part, scars under Diagnostic Code 7805 are to be evaluated under 7804 (scar(s), unstable or painful).  38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805 (2016).

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful; a 20 percent evaluation for three or four scars that are unstable or painful; and a 30 percent evaluation for five or more scars that are unstable or painful.  Id.

While the June 2008, March 2011, and September 2013 VA examinations note the Veteran's right knee scar as superficial, and the Veteran has reported tenderness of the scar during examination, the examiners have reported there are no residuals.  However, throughout the appeal period, the Veteran has consistently reported in lay statements, to include testimony provided at his Board hearing, that the scar is painful.  As the Veteran is competent to report the symptom of pain, the Board finds that a 10 percent rating, is warranted for a painful scar.  A higher rating is not warranted as the Veteran is not service connected for more than one scar that is unstable or painful.  

GERD/hiatal hernia prior to March 4, 2010

The Veteran's GERD/hiatal hernia has been assigned a noncompensable rating for the period prior to March 4, 2010 under Diagnostic Code 7346 (2015).  

Under DC 7346, a 10 percent rating is warranted for two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.  

A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  

A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown. 38 C.F.R. § 4.31  (2016).

A June 2008 VA examination reflects that the Veteran reported epigastric pain/heartburn, without nausea and vomiting, even after taking his prescribed medications daily.  The examiner diagnosed sliding type hiatal hernia with GERD.

At his Board hearing, the Veteran testified that he had recurrent heartburn, dysphagia, and regurgitation throughout the day and night.  As the Veteran is competent to report symptoms of his GERD/hiatal hernia, the Board finds that an initial rating of 10 percent, but no higher, is warranted prior to March 4, 2010.  

GERD/hiatal hernia from March 4, 2010

In a March 4, 2010 statement, the Veteran's treating physician stated the Veteran's chronic GERD caused nocturnal regurgitation, intermittent solid food dysphagia, and some occasional left upper quadrant abdominal discomfort.  The physician also stated that despite taking Nexium and eliminating caffeine, the Veteran is still symptomatic.  

A March 2011 VA examination reflects that the Veteran reported taking Nexium daily, having acid reflux after eating, dysphagia, and regurgitation.  He also reported chronic left upper quadrant pain which was noted as stable.  The Veteran stated he was not having dysphagia with liquids, no pyrosis, epigastric pain, hematemesis, nausea, melena, significant weight loss, or anemia.  The Veteran was described as having a good general state of health.  The examiner diagnosed GERD with hiatal hernia.

Since March 4, 2010, the medical evidence of record demonstrates recurrent epigastric distress with regurgitation, mild dysphagia, and left upper quadrant pain.  
Based on this evidence, a 10 percent rating for GERD/hiatal hernia is appropriate.  Entitlement to a rating in excess of 10 percent has not been demonstrated.  There is no evidence to indicate persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Based on the foregoing, the Board concludes from March 4, 2010, a rating in excess of 10 percent is not warranted.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2016).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's right knee disabilities and GERD/hiatal hernia are adequately compensated by the assigned disability ratings.  His reported symptoms are all encompassed by the schedular rating criteria.  His pain, limitation of motion and increased symptoms with activity, pertaining to the knee, have all been considered.  As to his GERD/hiatal hernia, all reported symptoms are included in the rating criteria.  Thus, no referral for an extraschedular evaluation is warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to a rating in excess of 10 percent for right knee anterior cruciate ligament (ACL) repair with allograft prior to September 24, 2013 is denied.

Entitlement to a separate initial disability rating of 10 percent for right knee instability from December 9, 2009 is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a 10 percent rating, but no higher, for right knee scar is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a 10 percent rating, but no higher, prior to March 4, 2010 for GERD/hiatal hernia is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for GERD/hiatal hernia from March 4, 2010 is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review for the issue of entitlement to a rating in excess of 30 percent for right knee limitation of extension (previously rated as right knee ACL repair with allograft) from September 24, 2013.  

A September 2013 VA examination reflects that the examination does not include range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint as required by 38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims, determined that the final sentence of 38 C.F.R. § 4.59, requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, a new VA examination is necessary that includes joint stability testing with results, and range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA or non-VA treatment records pertinent to the remaining claim on appeal.

2.  Return the claims file, to include a copy of this remand, to the September 2013 VA examiner who conducted the right knee examination or another examiner for further examination and an addendum opinion.  

The examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the right knee, as well as the left knee for comparison.  

The examiner should comment as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, expressed as additional range of motion loss, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  The AOJ should review the medical opinion/information obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


